EXHIBIT A
                                                                                                           RECEIVED
                                                                                                                    I�
                                                                                                              AUG        1-2020
                                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                           CIVIL TRIAL DIVISION                                             S HARVEY. JR.
                                                                                                         CIVIL TRIAL DIVISION
           RIDLEY PARK FITNESS, LLC                                       MAY TERM, 2020
                                                                                                           DOCKETED
                          Plaintiff                                       NO. 01093
                                                                                                              AUG 31 2020
                   V.                                                     COMMERCE PROGRAM
                                                                                                             S HARVEY, JR.
           PHILADELPHIA INDEMNITY INSURANCE                               CONTROL NO. 20080358 CIVIL TRIAL DIVISION
           COMPANY

                          Defendants

                                                         ORDER

                   AND NOW, this 3I51day of August, 2020, upon consideration of the preliminary

           objections filed by defendant Philadelphia Indemnity Insurance Company to plaintiffs amended

           complaint, and any response thereto, it is hereby

                                                                                          Ridley Park Fitness, LI-ORDER
                                                        ORDERED

           that the preliminary objections are OVERRULED, without prejudice.1
                                                                                          IIIIIII IIIIIIII Ill lllll l/111111
                                                                                                 20050109300043




           1
            Pursuant to Pa. R.C.P. 1028(a)(4), a party may raise a preliminary objection due to legal
           insufficiency of a pleading (demurrer). When considering preliminary objections, all material
           facts and reasonable inferences set forth in the challenged complaint must be admitted as true.
           Haun v. Cmty. Health Sys. Inc., 14 A.3d 120, 123 (Pa. Super. 2011) (citation omitted). A court
           may not consider facts that are not contained within the challenged pleading. See Detweiler v.
           School Dist. Of Borough of Hatfield, et al., 104 A.2d 110, 113 (Pa. 1954). Additionally, a court
           need not accept conclusions oflaw. See Dominski v. Garrett, 419 A.2d 73, 75 (Pa. Super. 1980).
                    This litigation arises from the denial of insurance coverage for business losses at a fitness
           center as a result of the COVID-19 pandemic and the resulting state and local orders mandating
           that all non-essential businesses be temporarily closed. Defendant alleges in the instant
           preliminary objections that plaintiffs failure to attach the insurance agreement in total
           constitutes a failure to plead, which defendant has cured by attaching the agreement in full, that
           certain clauses including a virus exclusion and "direct physical loss" bar coverage, and finally,
           that plaintiff is not entitled to a declaratory judgment.
                    At this very early stage, it would be premature for this court resolve the factual
           determinations put forth by defendants to dismiss plaintiffs claims. Taking the factual
           allegations made in plaintiffs complaint as true, as this court must at this time, plaintiff has




COPIES SENT PURSUANT TO Pa.R.C.P. 236(b) N. ERICKSON 09/01/2020
1   .




                                                             BY THE COURT:




        successfully pled to survive this stage of the proceedings. As such, the preliminary objections are
        overruled.
